Order filed, June 19, 2013.




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00228-CR
                                 ____________

                         MAURICIO PINEDA, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 178th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1320953


                                     ORDER

         The reporter’s record in this case was due May 06, 2013. See Tex. R. App.
P. 35.1. On May 16, 2013 this court granted Tammy Adams motion for extension
of time to file the record until June 05, 2013. The court has not received a request
to extend time for filing the record. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.
      We order Tammy Adams, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM